COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 The Housing Authority of the City of El     §              No. 08-16-00043-CV
 Paso, Texas,
                                             §                 Appeal from the
                       Appellant,
                                             §                41st District Court
 v.
                                             §            of El Paso County, Texas
 Beltran Electrical Contractors, Inc.,
                                             §             (TC# 2011-DCV07029)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS Leticia Perez’s third request for an extension of time within which

to file the Reporter’s Record until August 10, 2016.      NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Leticia Perez, Official Court Reporter for the 41st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before August 10, 2016.

       IT IS SO ORDERED this 8th day of July, 2016.

                                           PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.